                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                         Case No. 13-CR-109

MARSHALL D. TOURTILLOT,

                       Defendant.


                              ORDER DELAYING REPORT DATE


       On January 31, 2020, Defendant Marshall D. Tourtillot was revoked and sentenced to 30

days in jail to commence on April 9, 2020. Due to the current COVID-19 virus conditions in the

state, the court hereby STAYS the jail sentence imposed upon revocation of supervision until

further order of the court.

       SO ORDERED at Green Bay, Wisconsin this 27th day of March, 2020.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach, District Judge
                                                  United States District Court
